— Order and judgment (one paper) Supreme Court, Bronx County (Alan J. Saks, J.), entered on or about May 9, 1991, which, inter alia, granted summary judgment to defendant and third-party plaintiff, Blanche Field, and directed third-party defendant Aetna Casualty and Surety Co. (Aetna) to defend and indemnify her in the main action, is affirmed.
We áre in agreement with the IAS Court that the terms and definitions of the insurance policy were sufficiently ambiguous to preclude Aetna from disclaiming coverage for 362 West 255th Street, Bronx, New York. This building was listed on the declaration page of the policy under the heading, "other insured locations”. It is well established that ambiguous insurance policy provisions must be liberally construed in favor of the insured (see, Miller v Continental Ins. Co., 40 NY2d 675, 678; Facet Indus. v Wright, 95 AD2d 262, 265, revd 62 NY2d 769).
Moreover, inasmuch as the word "not” was struck from the caption "not rented to others”, under which the subject premises were listed as an additional insured residence, Aetna was on notice of its rental status, and, having accepted the application, is estopped from denying coverage on that ground. Concur — Carro, Kassal and Smith, JJ.